                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

 CHARLIE MACK                                                                       PLAINTIFF

 V.                                                                 NO. 4:18-CV-42-DMB-JMV

 MERITOR, INC., et al.                                                           DEFENDANTS


                                            ORDER

       On July 2, 2019, Meritor, Inc., Rockwell Automation, Inc., and the Boeing Company

(collectively, “Meritor Defendants”) filed a motion to enforce a settlement agreement between

them and Charlie Mack. Doc. #80. No response to the motion has been filed.

                                               I
                                           Standard

       “[F]ederal courts possess the inherent power to enforce agreements entered into in

settlement of litigation ….” Sundown Energy, L.P. v. Haller, 773 F.3d 606, 611 (5th Cir. 2014).

In a diversity case such as this, “the construction and enforcement of settlement agreements is

governed by the principles of state law applicable to contracts generally.” Id. Under Mississippi

law, “in order for a settlement agreement to be enforced, the party claiming the benefit of

enforcement must prove by a preponderance of the evidence that there was a meeting of the

minds.” Ill. Cent. R.R. Co. v. Byrd, 44 So. 3d 943, 948 (Miss. 2010).

       In evaluating the movant’s burden, enforcement may be ordered summarily when the

settlement agreement sought to be enforced was reached in a case pending before the court and so

long as there are no “disputed issues of the validity and scope of the agreement.” Mid-South

Towing Co. v. Har-Win, Inc., 733 F.2d 386, 390–91 (5th Cir. 1984). Here, because no response to
the motion was filed, and because the motion and accompanying exhibits1 adequately present the

relevant record, the Court finds no disputed issues which would justify an evidentiary hearing.

                                                    II
                                           Factual Background

        On October 12, 2018, United States Magistrate Judge Jane M. Virden noticed a settlement

conference for March 5–6, 2019, regarding property damage and personal injury claims in nine

separate actions related to the operation of a manufacturing facility in Grenada, Mississippi, by

Meritor, Inc., the Boeing Company, Rockwell Automation, Inc., and Textron, Inc. Doc. #504.

The notice required that “Counsel, Defendant(s) or Representative(s) with full settlement

authority” be in attendance “unless excused by the Court.” Id. at 1. It further required that the

plaintiffs, all residents or former residents of the neighborhood adjacent to the facility, “be

available, at least, by telephone on both days.” Id.

        During the mediation, the Meritor Defendants and Mack reached a settlement agreement

with regard to the personal injury claims asserted by Mack. On or about April 1, 2019, J. Dennis

Weitzel, counsel for Mack “finalized and approved” a Confidential General and Absolute Release

Agreement (“Agreement”) which required that Mack execute certain release documents

dismissing his personal injury claims with prejudice in exchange for a sum certain. Mack has

refused to execute the documents required by the Agreement.

                                                     III
                                                   Analysis

        To establish a meeting of the minds under Mississippi law and, thus, an enforceable

contract, “six elements must be present: (1) two or more contracting parties, (2) consideration, (3)




1
 The Court authorized the Meritor Defendants to submit additional documents in support of its motion. See Doc.
#100.
                                                       2
an agreement that is sufficiently definite, (4) parties with legal capacity to make a contract, (5)

mutual assent, and (6) no legal prohibition precluding contract formation.” Estate of Davis v.

O’Neill, 42 So. 3d 520, 527 (Miss. 2010) (quotation marks omitted). An agreement to settle a

lawsuit may be oral. See generally WRH Props., Inc. v. Estate of Johnson, 759 So. 2d 394, 396–

97 (Miss. 2000) (considering possibility of oral settlement though finding one did not exist under

the facts).

        There is no dispute that the Agreement involved two or more contracting parties (the

Meritor Defendants and Mack); included adequate consideration (a sum of money in exchange for

the release of certain claims with prejudice); or was sufficiently definite (included a specific sum

in exchange for a specific dismissal). See O’Neil, 42 So. 3d at 520.

        As to capacity, Mississippi law “presumes that a person is sane and mentally capable to

enter into a contract.” Parks v. Parks, 914 So. 2d 337, 341 (Miss. Ct. App. 2005). Mack has

offered no evidence which would rebut this presumption. Accordingly, the capacity requirement

has been satisfied.

        “The assent of the parties in the formation of a contract must necessarily be gathered from

their words, acts and outward expressions.” Hill v. Capps, 160 So. 2d 186, 190 (Miss. 1964).

Assent may be given by an agent of a party. Heritage Bldg. Prop., LLC v. Prime Income Asset

Mgmt., 43 So. 3d 1138, 1143 (Miss. Ct. App. 2009). There is no dispute that Mack himself agreed

to the settlement at the time of the mediation or that Weitzel was acting as Mack’s agent when he

approved the Agreement. Accordingly, the assent requirement has also been satisfied.

        Finally, Mack has cited no legal prohibition which would preclude the relevant contract

formation. Under these circumstances, the Court concludes that the Meritor Defendants have




                                                 3
sustained their burden of showing a meeting of minds based on the oral settlement agreement and

that, therefore, the motion to enforce must be granted.

                                              IV
                                           Conclusion

       The Meritor Defendants’ motion to enforce settlement [80] is GRANTED. Mack is

DIRECTED to execute within seven (7) days of the date of this order all documents to effectuate

the settlement between herself and the Meritor Defendants as set forth in the Agreement.

       SO ORDERED, this 27th day of November, 2019.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
